Bloodworth, J.
1. “ The failure to charge in the precise language re quested is not cause for a new trial, where it appears that the principle involved was sufficiently covered by the general instructions given. Gramling v. Pool, 111 Ga. 93 (36 S. E. 430); Wheatley v. West, 61 Ga. 402 (4); Parker v. Georgia Pacific Railway Co., 83 Ga. 539 (5) (10 S. E. 233); Millen Railroad Co. v. Allen, 130 Ga. 656 (4) (61 S. E. 541); Atlantic Coast Line Railroad Co. v. Odum, 5 Ga. App. 780 (2) (63 S. E. 1126).” Cosby v. Reid, 21 Ga. App. 604 (2) (94 S. E. 824). Under the principle announced in the foregoing cases the refusal of the judge to give the requested instructions in this case does not require the grant of a new trial.
2. The evidence, though conflicting, is sufficient to authorize the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

G. E. Maddox, Norman Shatiuclc, for plaintiff.
Rosser & Shaw, for defendants.